Memorandum. The order of the Appellate Division should be affirmed, with costs.
*1026The contract negotiated by the parties provided specifically for arbitration of any dispute arising in connection with the delay claim here asserted. Although the parties subsequently entered into a settlement agreement, its effect upon the delay claim is in dispute. Since a valid provision to arbitrate exists, the issue of whether the delay claim was released by the settlement agreement is for the arbitrator to determine. (Matter of Riccardi [Modern Silver Linen Supply Co.], 45 AD2d 191, affd 36 NY2d 945.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.